DERAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments filed on April 29, 2021 has been entered. Claims 1-7 are now pending in the application. 
Response to Arguments
Applicant’s arguments with respect to claim 1 filed on April 29, 2021 have been fully considered and the amendments of claim 1 would overcome Claim Rejections - 35 USC § 102 based on prior art of record Weiland, Brantingham and Nobuyuki. Therefore, the rejection has been withdrawn. 
Applicant’s arguments have been considered but are moot in view of new ground(s) of rejection.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dandl (WO 2017059950, see US 20180301834 for English Translation).
Dandl reads on claims as follows
Claim 1. A method for the manufacture of a connecting element (2, Fig. 1) for electrically and mechanically connecting a first electrical assembly (4a) having a first mating plug-in connector to a second electrical assembly (4b) having a second mating plug-in connector, said method comprising the steps of:
(a) forming a rigid, tubular outer housing to serve as an outer conductor (24, para. [0043]) of the connecting element, the outer housing being formed of an electrically conductive material (para. [0044]), the outer housing having an axis which extends in a longitudinal direction (see Fig. 1), the outer housing having a first end (10, see abstract) and a second end (12), the first end and the second end being mutually spaced from one another in the longitudinal direction (see Fig. 1), the first end being formed to mate with the first mating plug-in connector of the first electrical assembly (6a), the second end being formed to mate with the second mating plug-in connector of the second electrical assembly (6b); 
(b) inserting an electrical cable into the outer housing to extend between the first end and the second end of the outer housing (Figs. 1 and 9), the electrical cable having at least one inner conductor (22) and a dielectric jacket (30), the dielectric jacket surrounding all of the inner conductor (30 is formed between the outer conductor 24 and the inner conductor 22, para. [0071]) except a first portion of the inner conductor (see 6a, top) and a second portion of the inner conductor (bottom of 6b), the first portion of the inner conductor protruding longitudinally out of the dielectric jacket and into the first end of the outer housing (see top end of 22, Fig. 1)), the second portion of the inner conductor protruding longitudinally out of the dielectric jacket and into the second end of the outer housing (22 bottom end), the first end of 
(c) reshaping at least one longitudinal segment of the outer housing (detent 14a and 14b, form a section of the outer conductor 24, Fig. 1, para. [0050]) to fix the electrical cable inside the outer housing, the at least one longitudinal segment being located between the first plug-in connector and the second plug-in connector (form-locked connection 86 forms further connection between the outer conductor 24 and the insulating means 74, para. [0076]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dandl in view of  Brantingham (US 10008786)
Regarding claim 2, Dandl teaches all limitations of claim 1, except the limitations of claim 2. Dandl does not explicitly teach an outer housing formed by deep-drawn, extruded or turned from a metal blank. However, Brantingham teaches a cable assembly including an elongated conductor surrounded by an outer insulator in which, 
wherein the forming step comprises a step wherein the outer housing is formed by being deep-drawn (tubular-ferrule (22) fabricated from a drawn-metal, col 4, ln. 26), extruded or turned from a metal blank. 
Therefore, in view of the teachings of Brantingham, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Dandl to include a step of forming an outer conductor from a drawn metal sheet that enables to form a seamless tubular outer conductor while making connecting elements for printed circuit boards. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dandl in view of Wollizer (US 20150270635).
Regarding claim 3, Dandl teaches all limitations of claim 1, except the limitations of claim 3. Dandel does not teach a method of forming a connecting element by a reshaping step carried out by reshaping the at least one longitudinal segment of the outer housing by stamping. However, Wollitzer teaches a contacting element for connecting electrically conductive components of a high frequency circuit board with contact regions having a first section formed as a spring tab, and a second section, in which, 
wherein the reshaping step is carried out by reshaping the at least one longitudinal segment of the outer housing by stamping (resilient tongues 11 manufactured as a stamped, punched or die-cut, and bent, component, Figs 6 and 7, para. [0050]
.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Dandl in view of Nobuyuki (JP 2006260898).
Regarding 5, Dandl teaches all limitations of claim 1, except the limitations of claim 5. Dandl does not explicitly teach a reshaping step carried out by rolling. However, Nobuyuki teaches a shield conductive path using non-shielded wires collectively surrounding them with a tubular shield member in which, 
the reshaping step is carried out by reshaping the at least one longitudinal segment of the outer housing by rolling (para. [0027], three rollers 31 are pressed in radial direction while pipe 20 moves in axial direction).
Therefore, in view of the teachings of Nobuyuki, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method of Dandl to include a step of reshaping the longitudinal outer segments by rolling and pressing in radial direction so that it enables the perimeter segments to form on the outer conductor while forming a connecting element. 
 Allowable Subject Matter
Claims 4, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach all the features as presented in the claims 4, 6 and 7 in which, the allowable feature including: 
A method of electrically and mechanically connecting two circuit boards using a connecting element, comprising an outer conductor and an inner conductor, reshaping three equally spaced perimeter longitudinal segments of the outer conductor having uniform radius and arc length, and forming a compensation segment between two perimeter segments, the compensation segment accepts the material displaced while reshaping the outer segment by stamping or rolling, wherein, the stamping jaws have a central region and an outer region whose shape corresponds to the cross section of the longitudinal segment of the outer housing. 
Prior art of record Dandel teaches a connector for connecting two circuit boards to enable HF signal-transmitting connection in which, a plurality of detent means designed for fixing the connection. However, Dandel does not teach a method of forming a connecting element by a reshaping step carried out by reshaping at least one longitudinal segment of the outer housing by stamping.
Prior art of record Wollitzer teaches a contacting element for connecting electrically conductive components of a high frequency circuit board with contact regions having a first section and a second section, the first section is formed as a spring tab. However Wollitzer does not teach forming outer perimeter segments having uniform radius and arc length formed by rolling and the displaced material accepted between the segments when they are rolled.  Therefore, Claims 4, 6 and 7 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087.  The examiner can normally be reached on Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        



/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729